 Case 1:18-cv-00480-JTN-SJB ECF No. 57 filed 08/04/20 PageID.464 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RAYMOND KIRKENDALL, III,

        Plaintiff,
                                                                    Case No. 1:18-cv-480
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN CONKLIN, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil rights action brought by a state prisoner pursuant to 42 U.S.C. § 1983.

Defendant Conklin, the only remaining defendant in this action, filed a Motion for Summary

Judgment (ECF No. 54). The matter was referred to the Magistrate Judge, who issued a Report

and Recommendation on July 10, 2020, recommending that this Court grant the motion and

dismiss Plaintiff’s amended complaint with prejudice. The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 56) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 54) is

GRANTED.

       The Court must next decide whether an appeal of this action would be in good faith within

the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th

Cir. 1997). The Court does not certify that an appeal would not be in good faith.
 Case 1:18-cv-00480-JTN-SJB ECF No. 57 filed 08/04/20 PageID.465 Page 2 of 2



      A Judgment will be entered consistent with this Order.



Dated: August 4, 2020                                      /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
